OPINION — AG — **** WILDLIFE DIRECTOR — PERSONNEL — TERMINATION — TRANSFERS **** THE WILDLIFE DIRECTOR HAS THE AUTHORITY TO TERMINATE, PLACE ON PROBATION, REPRIMAND OR TRANSFER EMPLOYEES OF THE WILDLIFE DEPARTMENT WITHOUT PRIOR APPROVAL OF THE COMMISSION. SUCH ACTION CANNOT BE OVERTURNED OR REVERSED BY THE COMMISSION, AND THE COMMISSION, ACTING WITHOUT THE APPROVAL OF THE DIRECTOR, HAS NO STATUTORY POWER TO TERMINATE, SUSPEND, PLACE ON PROBATION, REPRIMAND OR TRANSFER PERSONNEL. INSOFAR AS ANY PART OF THIS OPINION MAY BE DEEMED TO BE IN CONFLICT WITH OPINION NO. 67-295, THIS LATER OPINION GOVERNS. CITE: 29 O.S. 1961 108 [29-108], 29 O.S. 1961 130 [29-130] (REID ROBISON)